DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 05/19/2021, Applicant has canceled claim 23, amended claims 22 and 27. Accordingly, the claims are patentably distinct, thus, nonstatutory double patenting rejection is withdrawn. Thus, claims 22, 25 and 27 are currently pending in the subject application.
This application is in condition for allowance except for the presence of claims 1-8, 10-11, 13-17 and 29 directed to an invention non-elected without traverse in the reply filed on 04/28/2021. Applicant is given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144 ). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a)  will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Reasons for Allowance 
The examiner is satisfied that the prior art has been fully developed and claims 22, 25 and 27 are allowable. The following is an examiner's statement of reasons for allowance: 

The references of the record taken alone or in combination, fail to teach or suggest at least the features of a controller configured to sense the DC link electrical supply for the at least one electrical parameter and adjust the mechanical limit based on a comparison with the electrical limit for that sensed electrical parameter, receive a torque demand and adjust the torque demand based on a comparison with the adjusted mechanical limit; wherein the first input is configured to receive two electrical parameters comprising two electrical limits, the two electrical limits comprising a DC link current limit and a DC link voltage limit, and sense the DC link voltage and adjust the DC link current limit based on a comparison of the DC link voltage with the DC link voltage limit to provide an adjusted DC link current limit.
The closet references to the present invention are believed to be as follows: Akai et al. (US 9893674 B2). Akai et al. disclose a motor control device includes: a power failure detection unit that detects a power failure; a voltage detection unit that detects a DC link voltage; a switch unit which connects a motor to an amplifier or a resistance; a voltage comparison unit which compares a DC link voltage with a threshold value; a limit value setting unit which sets a torque limit value in accordance with a result of comparison; a torque command limit unit which limits a torque command when a power failure is detected; a prediction value calculation unit which calculates, using an angular velocity, a torque prediction value of the motor when the motor is connected to the resistance; and a torque comparison unit which compares the torque limit value with the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 1-8, 10-11, 13-17 and 29 directed to an invention non-elected without traverse in the reply filed on 04/28/2021.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846